Title: To George Washington from Brigadier General John Lacey, Jr., 9 April 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Doyls Town [Pa.] April 9th 1778

About two oClock in the morning of the 8th Instant Capt. Humphreys with a small party of Continental Troops were surprised at Smithfield by a body of the Enemy supposed to be about 300 the greatest part of which were Refugees and new Levies, Capt. Humphreys narrowly made his escap out of a house where he was lodging, got part of his men out of another House by the back way just as the Enemy entered in at the Front leaving their Arms behind them he run to another little party he had at some little distance had them paraded which number was about twelve men, from this number he kept up such a warm fire as obliged the Enemy to leave the houses and retire the Capts. loss was one man killed & two wounded and one Officer taken Prisoner the loss of the Enemy is not known, but from the blood found on the road next morning their loss must have been considerable. The same morning about ten oClock a Scouting party of Militia fell in with a body of the Enemy near Doctor Benvils on the York Road by which five of the Militia were killed & two badly wounded, one of the latter is made Prisoner.
Inclosed is a return of the Militia under my Command the body of which lays at the ⟨Billet is⟩ also inclosed is the prooceeding of a Genl Court Martial which is now sitting at this place two of the Persons who has been tryed, are notorious offenders James McGill & John Wiggons who it appears has made a Constant trade of going to Philadelphia. I remain your Excy’s most obedt Hble Servt

John Lacey jr B.G.


P.S. the Court is to Continue Siting from day to day till the Prisoners are all tryed, which are Nineteen in Number I have Sent the proceedings of Yesterday for your Excelys approbation and would be glad to have an answer by the Barer, I will send also the Remainder Proceedings as Soon as they are finished.


J.L.
